DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 08/04/2020 has been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 7 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding Claim 7, the phrase “first surface” and “second surface”, is not well defined, since it is ambiguous.  Examiner has interpreted the phrase to mean “first [end] surface” and “second [end] surface”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 9, 12-15, 17 and 19-26 are rejected under 35 U.S.C. 103 as being unpatentable over Matsunaga et al., (hereinafter Matsunaga), U.S. Patent Application Publication 2017/0063322, in view of Niitsu, U.S. Patent Application Publication 2002/0158306.
Regarding Claim 1, Matsunaga teaches, a coil component (Fig. 5A), comprising: 
a body (1) having a first surface (top, Fig. 5A) and a second surface (bottom) opposing each other, a first end surface (right side) and a second end surface (left side) connecting the first surface to the second surface and opposing each other, and a first side surface (front side) and a second side surface (back side) connecting the first end surface to the second end surface and opposing each other; 
a wound coil (2) disposed in the body, and having a plurality of turns (21-24) and first and second lead-out portions (21a-24a) exposed to the first end surface and the second end surface of the body; 
a noise removing portion (61A, 62A) disposed in the body and spaced apart from the wound coil, and including a pattern portion having a first end portion and a second end portion…, and a third lead-out portion (a third lead-out portion of 61A, 62A) connected to the pattern portion and exposed to the first side surface of the body; 
an insulating layer (11a) disposed between the wound coil and the noise removing portion; and 
first to third external electrodes (41-44, 51-52) disposed on the first end surface, the second end surface, and the first side surface of the body, respectively, spaced apart from one another, and connected to the first to third lead-out portions, respectively, 
wherein one of the plurality of turns (21-24) of the wound coil has a line width greater than a thickness thereof.  (Matsunaga: Figs. 1-6, para. [0043], [0045], [0051], [0081]-[0083]).
Matsunaga does not explicitly teach, a first end portion and a second end portion spaced apart from each other and forming an open loop.
However, Niitsu teaches (Fig. 4), a first end portion and a second end portion (a first end portion and a second end portion of shields 12, 60) spaced apart (slits 120, 125) from each other and forming an open loop.  (Niitsu: Figs. 3 and 4, para. [0045], [0046], [0047], [0054]-[0057]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the wave shields of Matsunaga to include the slits of Niitsu, the motivation being that “the magnetic field of the inductor is maintained, and the deterioration of the Q value can be prevented” [0057].  (Niitsu: Figs. 3 and 4, para. [0057]).  Therefore, the limitations of Claim 1 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 2, the combination of Matsunaga in view of Niitsu further teaches, wherein a line width (Matsunaga: a line width of 61A, 62A) of the noise removing portion (Matsunaga: 61A, 62A) is greater than a thickness of the noise removing portion.  (Matsunaga: Fig. 5A, para. [0081]-[0083]).
Regarding Claim 3, the combination of Matsunaga in view of Niitsu further teaches, wherein the noise removing portion (Matsunaga: 61A, 62A) forms a turn to correspond to a region in which the wound coil is disposed.  (Matsunaga: Fig. 5A, para. [0081]-[0083]).
Regarding Claim 4, the combination of Matsunaga in view of Niitsu further teaches, wherein the noise removing portion includes a conductive material (Matsunaga: “electrodes 61 and 62 are formed of a conductive material” [0062]).  (Matsunaga: Fig. 5A, para. [0062], [0081]-[0083]).
Regarding Claim 5, the combination of Matsunaga in view of Niitsu further teaches, wherein a slit (Niitsu: 120, 125) is defined between the first end portion and the second end portion of the pattern portion, the motivation being that “the magnetic field of the inductor is maintained, and the deterioration of the Q value can be prevented” [0057].  (Niitsu: Figs. 3 and 4, para. [0057]).
Regarding Claim 6, the combination of Matsunaga in view of Niitsu further teaches, wherein the slit (Niitsu: 120, 125) is disposed more adjacent to the first side surface of the body than the second side surface of the body, the motivation being that “the magnetic field of the inductor is maintained, and the deterioration of the Q value can be prevented” [0057].  (Niitsu: Figs. 3 and 4, para. [0057]).
Regarding Claim 7, the combination of Matsunaga in view of Niitsu further teaches, wherein a distance from the first end portion (Niitsu: the first end portion of 120, 125) of the pattern portion to the first [end] surface of the body is substantially the same as a distance from the second end portion (Niitsu: the second end portion of 120, 125) of the pattern portion to the second [end] surface of the body, the motivation being that “the magnetic field of the inductor is maintained, and the deterioration of the Q value can be prevented” [0057].  (Niitsu: Figs. 3 and 4, para. [0057]).
Regarding Claim 9, the combination of Matsunaga in view of Niitsu further teaches, wherein the plurality of turns (Matsunaga: 21-24) of the wound coil include outermost turns (Matsunaga: 21, 24) adjacent to the first surface and the second surface of the body and an innermost turn (Matsunaga: 22, 23) adjacent to a central portion of the body, in a thickness direction of the body, and 
wherein the noise removing portion includes first and second noise removing patterns (Matsunaga: 61A, 62A) disposed on the outermost turns of the wound coil, respectively, and each forming an open-loop portion (Niitsu: open loops of 12, 60), the motivation being that “the magnetic field of the inductor is maintained, and the deterioration of the Q value can be prevented”, Niitsu: [0057].  (Matsunaga: Fig. 5A, para. [0052]-[0055], [0081]-[0083]), (Niitsu: Figs. 3 and 4, para. [0057]).
Regarding Claim 12, the combination of Matsunaga in view of Niitsu further teaches, wherein the insulating layer (Matsunaga: 11a) includes an insulating film disposed along a surface of each of the plurality of turns of the wound coil and disposed between the outermost turn of the wound coil and the noise removing portion.  (Matsunaga: Figs. 3 and 5A, para. [0052]-[0055]).
Regarding Claim 13, the combination of Matsunaga in view of Niitsu further teaches, further comprising: an additional insulating layer (Matsunaga: 12a) disposed between the insulating film and the noise removing portion.  (Matsunaga: Figs. 3 and 5A, para. [0052]-[0055]).
Regarding Claim 14, the combination of Matsunaga in view of Niitsu further teaches, wherein the second noise removing pattern (Matsunaga: 62A) includes the third lead-out portion (Matsunaga: the third lead-out portion coupled to electrode 51) connected to the pattern portion and exposed to the first side surface of the body, and 
wherein the first noise removing pattern (Matsunaga: 61A) includes a fourth lead-out portion (Matsunaga: the fourth lead-out portion coupled to electrode 52) connected to another pattern portion of the first noise removing pattern and spaced apart from the third lead-out portion.  (Matsunaga: Figs. 3 and 5A, para. [0052]-[0055], [0081]-[0083]).
Regarding Claim 15, the combination of Matsunaga in view of Niitsu further teaches, further comprising: 
a fourth external electrode (Matsunaga: 52) disposed on the second side surface of the body and having a portion spaced apart from the first to third external electrodes, 
wherein the fourth lead-out portion (Matsunaga: the fourth lead-out portion of 61A) is exposed to the first side surface of the body and is connected to the third external electrode (Matsunaga: 51).  (Matsunaga: Figs. 3 and 5A, para. [0052]-[0055], [0081]-[0083]).
Regarding Claim 17, the combination of Matsunaga in view of Niitsu further teaches, further comprising: 
a fourth external electrode (Matsunaga: 52) disposed on the second side surface of the body and spaced apart from the first to third external electrodes, 
wherein the third lead-out portion (Matsunaga: the third lead-out portion of 62A) of the second noise removing pattern (Matsunaga: 62A) is connected to the third external electrode, and 
wherein the fourth lead-out portion (Matsunaga: the fourth lead-out portion of 61A) of the first noise removing pattern is exposed to the second side surface of the body and is connected to the fourth external electrode (Matsunaga: 52).  (Matsunaga: Figs. 3 and 5A, para. [0052]-[0055], [0081]-[0083]).
Regarding Claim 19, Matsunaga teaches, a coil component (Fig. 5A), comprising: 
a body (1) having a first surface (top, Fig. 5A) and a second surface (bottom) opposing each other, a first end surface (right side) and a second end surface (left side) connecting the first surface to the second surface and opposing each other, and a first side surface (front side) and a second side surface (back side) connecting the first end surface to the second end surface and opposing each other; 
an edge-wise type wound coil (2) disposed in the body, and having a plurality of turns (21-24) and first and second lead-out portions (21a-24a) exposed to the first end surface and the second end surface of the body; and 
first and second noise removing portions (61A, 62A) disposed on opposing outermost turns of the wound coil, respectively, and spaced apart from the wound coil, 
wherein the first and second noise removing portions each include a pattern portion having…, and 
the first and second noise removing portions respectively include third and fourth lead-out portions (third and fourth lead-out portion of 61A, 62A) connected to respective pattern portions and exposed to outer surfaces of the body.  (Matsunaga: Figs. 1-6, para. [0043], [0045], [0051], [0081]-[0083]).
Matsunaga does not explicitly teach, a first end portion and a second end portion spaced apart from each other and forming an open loop.
However, Niitsu teaches (Fig. 4), a first end portion and a second end portion (a first end portion and a second end portion of shields 12, 60) spaced apart (slits 120, 125) from each other and forming an open loop.  (Niitsu: Figs. 3 and 4, para. [0045], [0046], [0047], [0054]-[0057]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the wave shields of Matsunaga to include the slits of Niitsu, the motivation being that “the magnetic field of the inductor is maintained, and the deterioration of the Q value can be prevented” [0057].  (Niitsu: Figs. 3 and 4, para. [0057]).  Therefore, the limitations of Claim 19 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 20, the combination of Matsunaga in view of Niitsu further teaches, wherein each turn (Matsunaga: 21-24) of the edgewise-type wound coil has a line width greater than a thickness thereof.  (Matsunaga: Fig. 5A, para. [0081]-[0083]).
Regarding Claim 21, the combination of Matsunaga in view of Niitsu further teaches, further comprising: 
first, second, third, and fourth external electrodes (Matsunaga: 41-44, 51-52) disposed on the first end surface, the second end surface, the first side surface, and the second [side] surface of the body, respectively, and spaced apart from one another, 
wherein the first and second lead-out portions (Matsunaga: 21a-24a) of the wound coil are connected to the first and second external electrodes (Matsunaga: 41-44), respectively.  (Matsunaga: Figs. 3 and 5A, para. [0043], [0045], [0051], [0081]-[0083]).
Regarding Claim 22, the combination of Matsunaga in view of Niitsu further teaches, wherein the third and fourth lead-out portions (Matsunaga: third and fourth lead-out portion of 61A, 62A) of the first and second noise removing portions are connected to the third and fourth external electrodes (Matsunaga: 51-52), respectively.  (Matsunaga: Figs. 3 and 5A, para. [0043], [0045], [0051], [0081]-[0083]).
Regarding Claim 23, the combination of Matsunaga in view of Niitsu further teaches, wherein both of the third and fourth lead-out portions (Matsunaga: third and fourth lead-out portion of 61A, 62A) of the first and second noise removing portions (61A, 62A) are connected to the third external electrode (Matsunaga: 51).  (Matsunaga: Figs. 3 and 5A, para. [0043], [0045], [0051], [0081]-[0083]).
Regarding Claim 24, the combination of Matsunaga in view of Niitsu further teaches, further comprising: insulating layers (Matsunaga: 11a, 12a) disposed between the opposing outermost turns of the wound coil and the first and second noise removing portions, respectively.  (Matsunaga: Figs. 3 and 5A, para. [0045], [0052]-[0055]).
Regarding Claim 25, the combination of Matsunaga in view of Niitsu further teaches, wherein a line width (a line width of 61A, 62A) of each of the first and second noise removing portions (61A, 62A) is greater than a thickness of the noise removing portions.  (Matsunaga: Fig. 5A, para. [0081]-[0083]).
Regarding Claim 26, the combination of Matsunaga in view of Niitsu further teaches, wherein a slit (Niitsu: 120, 125) is defined between the first end portion and the second end portion of each pattern portion of the first and second noise removing portions (Niitsu: 12, 60), the motivation being that “the magnetic field of the inductor is maintained, and the deterioration of the Q value can be prevented” [0057].  (Niitsu: Figs. 3 and 4, para. [0057]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Matsunaga in view of Niitsu, as applied to claim 5, and further in view of Lee et al., (hereinafter Lee), U.S. Patent Application Publication 2017/0032885.
Regarding Claim 8, the combination of Matsunaga in view of Niitsu is silent on a slit arranged on the noise removing portion such that the second end portion of the pattern portion shares a surface with the third lead-out portion.  (Matsunaga: Figs. 1-6, para. [0043], [0045], [0051], [0081]-[0083]).
The combination of Matsunaga in view of Niitsu does not explicitly teach, wherein the slit is arranged on the noise removing portion such that the second end portion of the pattern portion shares a surface with the third lead-out portion.
However, Lee teaches (Fig. 10), wherein the slit (not labeled) is arranged on the noise removing portion (coil layers 212, 222) such that the second end portion of the pattern portion shares a surface with the third lead-out portion (lead-out portion of coil layers 212, 222).  (Lee: Figs. 10-13 and 18, para. [0109], [0118], [0119]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the slit of Matsunaga in view of Niitsu to include the coil layer second end portion with the third lead-out portion of Lee, the motivation being to provide that “lead terminals of coil patterns led in order to be connected to the external electrodes 301 and 302” [0118]).  (Lee: Figs. 10-13 and 18, para. [0118]).  Therefore, the limitations of Claim 8 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Matsunaga in view of Niitsu, as applied to claims 9 and 10, respectively, and further in view of Matsunaga (embodiment 2, Fig. 6A).
Regarding Claim 10, the combination of Matsunaga in view of Niitsu is silent on a size of a region in which the noise removing portion overlaps the outermost turn of the wound coil is greater than a size of a region in which the noise removing portion does not overlap the outermost turn of the wound coil.  (Matsunaga: Figs. 1-6, para. [0043], [0045], [0051], [0081]-[0083]).
The combination of Matsunaga in view of Niitsu does not explicitly teach, wherein a size of a region in which the noise removing portion overlaps the outermost turn of the wound coil is greater than a size of a region in which the noise removing portion does not overlap the outermost turn of the wound coil.
However, Matsunaga (embodiment 2) teaches (Fig. 6A), wherein a size of a region in which the noise removing portion (61B, 62B) overlaps the outermost turn of the wound coil is greater than a size of a region in which the noise removing portion does not overlap the outermost turn of the wound coil. (Matsunaga (embodiment 2): Figs. 6A and 6B, para. [0085]-[0088]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the overlapping amount of the noise removing portion of Matsunaga in view of Niitsu to include the greater overlapping amount of the noise removing portion of Matsunaga (embodiment 2, Fig. 6A), the motivation being that “the generation of stress caused by differences between the coefficients of linear expansion of the first and second ground electrodes 61B and 62B and the multilayer body 1 can be reduced” [0088]).  (Matsunaga (embodiment 2): Figs. 6A and 6B, para. [0088]).  Therefore, the limitations of Claim 10 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 11, the combination of Matsunaga in view of Niitsu a deviation between a size of a region in which the noise removing portion overlaps the outermost turn of the wound coil and a size of a region in which the noise removing portion does not overlap the outermost turn of the wound coil is 25% or less.  (Matsunaga (embodiment 2): Figs. 6A and 6B, para. [0085]-[0088]).
The combination of Matsunaga in view of Niitsu does not explicitly teach, wherein a deviation between a size of a region in which the noise removing portion overlaps the outermost turn of the wound coil and a size of a region in which the noise removing portion does not overlap the outermost turn of the wound coil is 20% or less.
However, similarly as Claim 11, it would have been obvious to try, for one of ordinary skill in the art, to include a deviation in overlapping amount of the noise removing portion of 20% or less, the motivation being that “the generation of stress caused by differences between the coefficients of linear expansion of the first and second ground electrodes 61B and 62B and the multilayer body 1 can be reduced” [0088]).  (Matsunaga (embodiment 2): Figs. 6A and 6B, para. [0088]).  Therefore, the limitations of Claim 11 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Matsunaga in view of Niitsu, as applied to claims 15 and 16, respectively, and further in view of Jang et al., (hereinafter Jang), U.S. Patent Application Publication 2017/0372833.
Regarding Claim 16 and similarly claim 18, the combination of Matsunaga in view of Niitsu is silent on the third external electrode and the fourth external electrode being in contact with and connected to each other on the second surface of the body.  (Matsunaga: Figs. 1-6, para. [0043], [0045], [0051], [0081]-[0083]).
The combination of Matsunaga in view of Niitsu does not explicitly teach, wherein the third external electrode and the fourth external electrode are in contact with and connected to each other on the second surface of the body.
However, Jang teaches (Fig. 1), wherein the third external electrode (one end of electrode 23) and the fourth external electrode (other end of 23) are in contact with and connected to each other on the second surface of the body (“[t]he common lead terminal may be disposed on the third surface and the fourth surface opposing each other in the width direction of the body, and may extend from the third surface, across the upper surface, and to the fourth surface of the body or extend from the third surface, across the lower surface, and to the fourth surface of the body” [0042]). (Jang: Fig. 1, para. [0026], [0042]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the third and fourth external electrodes of Matsunaga in view of Niitsu to include the common lead terminal of Jang, the motivation being to connect to internal conductor patterns on opposite sides of the body.  (Jang: Fig. 1, para. [0042]).  Therefore, the limitations of Claim 16 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512. The examiner can normally be reached M-F 7:30-5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MALCOLM BARNES/
Examiner, Art Unit 2837
10/20/2022

/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837